


Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

VENTAS, INC.

 

AND

 

CARE CAPITAL PROPERTIES, INC.

 

DATED AS OF AUGUST 17, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I SERVICES

 

1

 

 

 

 

 

Section 1.01.

 

General

 

1

Section 1.02.

 

Quality of Services

 

1

Section 1.03.

 

Duration of Services

 

2

Section 1.04.

 

Third-Person Services

 

2

Section 1.05.

 

Responsible Personnel

 

2

Section 1.06.

 

Consultation

 

2

Section 1.07.

 

Monitoring and Reports; Books and Records; Audit Right

 

3

Section 1.08.

 

Changes to Services

 

3

Section 1.09.

 

Service Increases

 

3

Section 1.10.

 

Unintentionally Omitted Services

 

4

Section 1.11.

 

Amendments to Schedule A

 

4

 

 

 

 

 

ARTICLE II COMPENSATION; BILLING

 

4

 

 

 

 

 

Section 2.01.

 

Service Fee

 

4

Section 2.02.

 

Expenses

 

4

Section 2.03.

 

Taxes

 

4

Section 2.04.

 

Payment; Invoices

 

5

Section 2.05.

 

Payment Delay; Finance Charges

 

5

 

 

 

 

 

ARTICLE III COOPERATION AND CONSENTS

 

6

 

 

 

 

 

Section 3.01.

 

General

 

6

Section 3.02.

 

Transition

 

6

Section 3.03.

 

Compliance with Law

 

6

Section 3.04.

 

Consents

 

6

 

 

 

 

 

ARTICLE IV CONFIDENTIALITY

 

6

 

 

 

 

 

Section 4.01.

 

Recipient Confidential Information

 

6

Section 4.02.

 

Provider Confidential Information

 

7

Section 4.03.

 

Limitations on Confidential Information

 

8

Section 4.04.

 

Required Disclosure

 

8

Section 4.05.

 

Third-Person Confidential Information

 

9

 

 

 

 

 

ARTICLE V INTELLECTUAL PROPERTY

 

9

 

 

 

 

 

Section 5.01.

 

Recipient Intellectual Property

 

9

Section 5.02.

 

Provider Intellectual Property

 

9

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI REMEDIES AND LIMITATION OF LIABILITY

 

10

 

 

 

 

 

Section 6.01.

 

Remedies

 

10

Section 6.02.

 

Limitation of Liability

 

10

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

11

 

 

 

 

 

Section 7.01.

 

General

 

11

Section 7.02.

 

Indemnification Procedures

 

11

 

 

 

 

 

ARTICLE VIII INDEPENDENT CONTRACTOR

 

11

 

 

 

 

 

ARTICLE IX TERM AND TERMINATION

 

12

 

 

 

 

 

Section 9.01.

 

Term

 

12

Section 9.02.

 

Termination of this Agreement

 

12

Section 9.03.

 

Effect

 

13

 

 

 

 

 

ARTICLE X NOTICES

 

14

 

 

 

 

 

Section 10.01.

 

Notice

 

14

 

 

 

 

 

ARTICLE XI DISPUTE RESOLUTION

 

14

 

 

 

 

 

Section 11.01.

 

Dispute Resolution

 

14

 

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

15

 

 

 

 

 

Section 12.01.

 

Amendment

 

15

Section 12.02.

 

Waiver

 

15

Section 12.03.

 

Governing Law; Jurisdiction

 

15

Section 12.04.

 

Assignability

 

15

Section 12.05.

 

Subcontracting

 

15

Section 12.06.

 

No Third-Person Beneficiaries

 

16

Section 12.07.

 

Severability

 

16

Section 12.08.

 

Counterparts

 

16

Section 12.09.

 

Disclaimer of Representations and Warranties

 

16

Section 12.10.

 

Remedies

 

16

Section 12.11.

 

Force Majeure

 

17

Section 12.12.

 

Specific Performance

 

17

Section 12.13.

 

Construction

 

17

Section 12.14.

 

Waiver of Jury Trial

 

18

Section 12.15.

 

Entire Agreement

 

19

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into and
effective as of August 17, 2015 (the “Effective Date”), by and among
Ventas, Inc., a Delaware corporation (“Provider”) and Care Capital
Properties, Inc., a Delaware corporation (“Recipient”). Provider and Recipient
may each be referred to herein as a “Party,” and are collectively referred to as
the “Parties.”

 

RECITALS

 

WHEREAS, the board of directors of Provider has determined that it is in the
best interests of Provider to distribute to holders of Provider common stock all
of the common shares of Recipient, a newly formed company that will hold,
directly or indirectly, certain assets and liabilities associated with
Provider’s skilled nursing facility businesses (the “Separation”);

 

WHEREAS, Provider and Recipient have entered into that certain Separation and
Distribution Agreement, dated as of August 17, 2015 (the “Separation
Agreement”), to carry out, effect, and consummate the Separation; and

 

WHEREAS, pursuant to the Separation Agreement, the Parties have agreed that
Provider and/or its Subsidiaries (as defined below) shall provide (or cause to
be provided) to Recipient and/or its Subsidiaries, and Recipient and/or its
Subsidiaries shall receive, certain services, use of facilities, and other
assistance on a transitional basis following the Separation and in accordance
with the terms of, and subject to, the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises,
covenants, agreements, representations and warranties contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

SERVICES

 

Section 1.01.                          General. In accordance with the
provisions hereof, Provider shall provide (or cause to be provided) to Recipient
and/or its Subsidiaries, and Recipient and/or its Subsidiaries shall receive,
the services described in Schedule A attached hereto, which schedule also sets
forth the Occupancy License Agreement, pursuant to which Provider will grant to
Recipient the use of space at certain facilities within Provider’s current
headquarters (each such service, a “Service” and, collectively, the “Services”).
Schedule A may be amended from time to time by written agreement of the Parties.
For purposes of this Agreement, a “Subsidiary” of any Party means a corporation
or other entity of which at least a majority of the voting power or value of
equity securities is owned, directly or indirectly, by such Party.

 

Section 1.02.                          Quality of Services. Provider shall
perform the Services (a) in a workmanlike and professional manner, (b) with the
same degree of care as it exercises in performing its own functions of a
substantially similar nature, (c) utilizing persons of suitable experience,
training and skill, and (d) in a timely manner in accordance with the provisions
of this Agreement and applicable law.

 

--------------------------------------------------------------------------------


 

Section 1.03.                          Duration of Services. Subject to the
terms of this Agreement, Provider will provide (or cause to be provided) the
Services to Recipient until the earlier of, with respect to each such Service,
(a) August 31, 2016, or (b) the date upon which such Service is terminated under
Section 9.02; provided, however, that Recipient shall use its commercially
reasonable efforts in good faith to transition itself to a stand-alone entity
with respect to each Service as soon as reasonably practicable; and provided,
further, that to the extent that Provider’s ability to provide a Service is
dependent on the continuation of a related Service (and such dependence has been
made known to Recipient in writing), as the case may be, Provider’s obligation
to provide such dependent Service shall terminate automatically with the
termination of such related Service.

 

Section 1.04.                          Third-Person Services. Each Party
acknowledges and agrees that certain of the Services to be provided under this
Agreement may be provided to Recipient by third Persons (as defined below)
designated by Provider upon prior written notice to Recipient. A “Person” means
any individual, corporation, partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, governmental authority or other entity. To the extent so provided,
Provider shall use commercially reasonable efforts to cause such third Persons
to continue to provide such Services to Recipient, consistent with the manner in
which such Services had been provided historically to Recipient; provided,
however, that if any such third Person notifies Provider or its Subsidiaries
that it is unable or unwilling to provide any such Services, Provider shall
promptly notify Recipient in writing, and shall use its commercially reasonable
efforts to determine the manner in which such Services can best be provided,
and, if there is any change to the Services provided as a result, Provider and
Recipient shall negotiate in good faith to amend Schedule A, as appropriate.

 

Section 1.05.                          Responsible Personnel. The Parties shall
each designate a point of contact for each Service listed in Schedule A to whom
any questions related to the Services provided may be directed. Provider will
have the right, in its reasonable discretion, to (a) designate which of its
personnel will be involved in providing Services to Recipient, and (b) remove
and replace any such personnel, so long as there is no resulting increase in
costs, or decrease in the level of service for Recipient; provided, however,
that Provider will use its commercially reasonable efforts to limit disruption
of the provision of Services to Recipient in the transition of the Services to
different personnel. In the event that the provision of any Service by Provider
requires the cooperation and services of applicable personnel of Recipient,
Recipient will make available to Provider such personnel as may be necessary for
Provider to provide such Service. Recipient will have the right, in its
reasonable discretion, to (i) designate which of its personnel it will make
available to Provider in connection with the receipt of such Service, and
(ii) remove and replace any such personnel, so long as there is no resulting
increase in costs to Provider in providing such Service or adverse effect on
Provider’s ability to provide such Service; provided, however, that Recipient
will use its commercially reasonable efforts to limit disruption of the
provision of Services by Provider in the transition of such personnel.

 

Section 1.06.                          Consultation. The Parties agree to review
Schedule A and the Services provided thereunder no less often than quarterly to
determine if Provider must continue to provide Recipient all of the Services
described in Schedule A.

 

2

--------------------------------------------------------------------------------


 

Section 1.07.                          Monitoring and Reports; Books and
Records; Audit Right.

 

(a)                                 Provider shall maintain books and records in
reasonable and customary detail pertaining to the provision of Services pursuant
to this Agreement. Provider shall make such books and records available for
inspection by Recipient, or its authorized representatives, during normal
business hours and upon reasonable notice, and shall retain such books and
records for periods consistent with the retention policies applicable to
Provider’s business.

 

(b)                                 Upon thirty (30) days’ advance written
notice to Provider, Recipient may audit (or cause an independent third Person
auditor to audit), during regular business hours and in a manner that complies
with the confidentiality, building and security requirements of Provider, the
books, records and facilities of Provider pertaining to the provision of
Services pursuant to this Agreement to the extent necessary to determine
Provider’s compliance with this Agreement or as may otherwise be required to
ensure compliance with applicable laws or regulations. Recipient shall have the
right to conduct such audit of such books, records and facilities of Provider
only once in any twelve (12)-month period during the term of this Agreement (or
on other occasions to the extent agreed to by the Parties), provided that during
the occurrence of a default by Provider under this Agreement, Recipient shall
have the right, upon ten (10) days’ advance written notice to Provider, to
conduct such audit of such books, records and facilities of Provider once in
each quarter. Any audit under this Section 1.07(b) shall not interfere
unreasonably with the operations of Provider. Recipient shall reimburse Provider
for any reasonable, documented, out-of-pocket costs incurred in connection with
such audit, unless such audit reveals Provider’s material noncompliance with
this Agreement or with applicable laws or regulations.

 

Section 1.08.                          Changes to Services. It is understood and
agreed that, subject to Section 1.02, Provider may from time to time modify,
change or enhance the manner, nature and/or quality of any Service provided to
Recipient to the extent Provider is making a similar change in the performance
of such Services for Provider and its Subsidiaries; provided that any such
modification, change or enhancement will not reasonably be expected to
materially negatively affect such Services. Provider shall furnish to Recipient
prompt written notice of any such modifications, changes or enhancements.

 

Section 1.09.                          Service Increases. After the date of this
Agreement, if (a) Recipient reasonably requests that Provider increase the
volume, amount, level or frequency, as applicable, of any Service provided by
Provider, and (b) such increase is reasonably determined by Recipient as
necessary for Recipient to operate its businesses consistent with past practice
(such increase, a “Service Increase”), then Provider shall provide such Service
Increase in accordance with such request and subject to the Parties agreeing to
an amendment to Schedule A to address such Service Increase; provided, however,
that Provider shall not be obligated to provide any Service Increase if it does
not, in its reasonable judgment, have adequate resources to provide such Service
Increase or if the provision of such Service Increase would significantly
disrupt the operation of its own business. In connection with any request for a
Service Increase in accordance with this Section 1.09, the Parties shall in good
faith negotiate the terms of an amendment to Schedule A, which amendment shall
be consistent with the terms of, and the pricing methodology used for, the
applicable Service.

 

3

--------------------------------------------------------------------------------


 

Section 1.10.                          Unintentionally Omitted Services.

 

(a)                                 After the date of this Agreement, if
Recipient (i) identifies a service or services that Recipient (A) reasonably
needs to operate as a standalone public company and (B) such service is of a
type performed by Provider in its ordinary course of business at the Effective
Time, and such service or services was or were unintentionally omitted from
Schedule A to this Agreement (and, for the avoidance of doubt, were not omitted
because the Parties agreed such service or services would not be provided or
Provider objected to the provision of such service or services), and
(ii) provides written notice to Provider within ninety (90) days following the
Separation requesting such service or services, then Provider and Recipient
shall negotiate in good faith the terms on which such requested additional
services (the “Unintentionally Omitted Services”) would be provided and the
additional fees that would be payable in respect thereof. If Provider and
Recipient do not reach agreement on the terms of an amendment to Schedule A to
address such Unintentionally Omitted Services, Provider shall be under no
obligation to provide such Unintentionally Omitted Services.

 

Section 1.11.                          Amendments to Schedule A. Each amendment
to Schedule A, as agreed to in writing by the Parties, shall be deemed part of
this Agreement and the Changes to Services, Service Increases and/or
Unintentionally Omitted Services set forth therein shall be subject to the terms
and conditions of this Agreement.

 

ARTICLE II

COMPENSATION; BILLING

 

Section 2.01.                          Service Fee. In consideration for
providing the Services, Provider will charge Recipient the fee listed in
Schedule A (the “Service Fee”), payable in four equal quarterly installments as
described in Section 2.04.

 

Section 2.02.                          Expenses. Except to the extent provided
otherwise in Schedule A, Recipient shall reimburse Provider for all reasonable,
documented, out-of-pocket costs and expenses, including the costs relating to
obtaining any Consents pursuant to Section 3.04 (“Expenses”), that are not of a
type that would reasonably be expected to be incurred by Provider in connection
with the provision of the Services. If there is a disagreement about whether
certain Expenses are reimbursable pursuant to this Section 2.02, the Parties
shall negotiate in good faith as to how such Expenses shall be borne by the
Parties. If, following such good faith negotiations between the Parties,
Recipient does not agree to be responsible for any such Expenses pursuant to
this Section 2.02, then Provider shall be relieved of any obligation to
(i) incur such Expenses and (ii) perform any Service for which the incurrence of
such Expenses is reasonably necessary.

 

Section 2.03.                          Taxes. In addition to any amounts
otherwise payable by Recipient pursuant to this Agreement, Recipient shall pay,
be responsible, and promptly reimburse Provider, for any sales, use, value
added, goods and services, excise, transfer, recording or similar taxes,
including any interest, penalties or additional amounts imposed with respect
thereto, but excluding any taxes on the Provider’s income, imposed with respect
to, or in connection with, the provision of Services or payment of the Service
Fee hereunder.

 

4

--------------------------------------------------------------------------------

 

Section 2.04.                          Payment; Invoices.

 

(a)                                 Recipient shall pay to Provider 25% of the
Service Fee (each payment, a “Quarterly Service Fee”) on a quarterly basis
during the term of this Agreement, provided that the first quarter shall begin
on the Effective Date and end on November 30, 2015 and each subsequent quarter
shall end on the last day of the third calendar month after the last day of the
preceding quarter (each such period, a “TSA Quarter”). Payment of the Quarterly
Service Fee for each TSA Quarter shall be made on the 45th day of such TSA
Quarter; provided that the first payment shall be made on October 15, 2015.

 

(b)                                 Within fifteen (15) days after the end of
each TSA Quarter, Provider shall provide Recipient with an invoice that includes
in reasonable detail the Expenses incurred in such TSA Quarter that are
reimbursable by Recipient pursuant to Section 2.02, provided that any failure to
so invoice any reimbursable Expense will not relieve Recipient of any
reimbursement obligation under Section 2.02. Payment shall be made for such
Expenses within (15) days following receipt of such invoice.

 

(c)                                  If this Agreement is terminated pursuant to
Section 9.02(f), Recipient’s obligation to pay any additional Quarterly Service
Fees otherwise subsequently due under Section 2.04(a) shall terminate; provided
that Recipient shall be obligated to pay the full Quarterly Service Fee for the
TSA Quarter during which this Agreement was terminated.

 

(d)                                 The payment of each Quarterly Services Fee
and any Expenses shall be made by wire transfer of immediately available funds
to one or more accounts specified in writing by Provider.

 

Section 2.05.                          Payment Delay; Finance Charges.

 

(a)                                 If Recipient fails to make any material
payment (a “Missed Payment”) within thirty (30) days of the date such payment
was due to Provider, Provider shall have the right, at its sole option, upon ten
(10) business days’ prior written notice (such notice, a “Suspension Notice”),
to suspend performance of any Services until such Missed Payment has been
received.

 

(b)                                 If Recipient fails to make any payment
within thirty (30) days of the date such payment was due to Provider, a finance
charge of two percent (2%) per month, payable from the date of the invoice to
the date such payment is received and levied upon both the balance of any such
payment, shall be due and payable to Provider. In addition, Recipient shall
indemnify Provider for its out-of-pocket costs, including reasonable attorneys’
fees and disbursements incurred to collect any unpaid amount.

 

(c)                                  Recipient shall not be liable for the
payment of any finance charges pursuant to this Section 2.05 in respect of
Expenses, and Provider shall not be authorized to suspend performance pursuant
to this Section 2.05, in each case to the extent, but only to the extent, that
Recipient is in good faith disputing the obligation to reimburse such Expenses
under Section 2.02.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Recipient shall pay the full amount of each
Quarterly Service Fee and all Expenses due and shall not set off, counterclaim
or otherwise withhold any amount owed to Provider under this Agreement on
account of any obligation owed by Provider to Recipient.

 

ARTICLE III

COOPERATION AND CONSENTS

 

Section 3.01.                          General. Each Party shall reasonably
cooperate with and provide assistance to the other Party in carrying out the
provisions of this Agreement. Such cooperation shall include, but not be limited
to, exchanging information, providing access to electronic systems used in
connection with the Services, making adjustments and obtaining all consents,
licenses, sublicenses or approvals necessary to permit each Party to perform its
obligations hereunder; provided, however, that neither Party shall be required
to disclose confidential, proprietary, privileged or competitively sensitive
information to the other Party.

 

Section 3.02.                          Transition. At the request of Recipient
in contemplation of the termination of any Services hereunder, in whole or in
part, Provider shall cooperate with Recipient, at Recipient’s expense, in
transitioning such Services to Recipient or to any third-Person service provider
designated by Recipient.

 

Section 3.03.                          Compliance with Law. In the performance
of its duties and obligations under this Agreement, each Party shall comply with
all applicable laws and regulations. Notwithstanding anything to the contrary in
this Agreement, Provider’s obligation to provide the Services hereunder shall be
subject to any restrictions or limitations of applicable laws and regulations.

 

Section 3.04.                          Consents. Provider will use its
commercially reasonable efforts to obtain, and to keep and maintain in effect,
any third-Person licenses, consents, permits or authorizations necessary to
provide the Services (the “Consents”). If any Consent is not obtained or
maintained, Provider shall promptly (but in any event within five (5) business
days) notify Recipient in writing and shall not be required to provide any
Services for which such Consent is required, and the Parties will reasonably
cooperate with one another to achieve a reasonable alternative arrangement with
respect thereto.

 

ARTICLE IV

CONFIDENTIALITY

 

Section 4.01.                          Recipient Confidential Information. From
and after the Effective Date until the three-year anniversary of the Effective
Time, subject to Section 4.04, and except as contemplated by or otherwise
provided for under this Agreement or the Separation Agreement, Provider shall
not, and shall cause its affiliates and its own and its affiliates’ respective
officers, directors, employees, and other agents and representatives, including
attorneys, accountants, suppliers, contractors and consultants (collectively,
“Representatives”), to not, directly or indirectly, disclose, reveal, divulge or
communicate to any Person, other than to Recipient and its affiliates
(collectively, the “Recipient Group”) and their respective Representatives, and
to Provider and its affiliates (collectively, the “Provider Group”) and their
respective Representatives who need to know such information in connection with
the provision of Services

 

6

--------------------------------------------------------------------------------


 

under this Agreement, or use or otherwise exploit for its own benefit or for the
benefit of any third Person (other than members of the Recipient Group), any
Recipient Confidential Information (as defined below). For the purposes of this
Agreement, “Group” shall mean the Provider Group or the Recipient Group, as the
context requires. If any disclosures are made by members of the Recipient Group
to members of the Provider Group in connection with the provision of Services
under this Agreement, then the Recipient Confidential Information so disclosed
shall be used by the Provider Group only as required to perform the Services.
Provider shall use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the Recipient Confidential Information by any
member of the Provider Group or its Representatives as it uses for its own
confidential information of a like nature, but in no event less than a
reasonable standard of care. For purposes of this Agreement, any information,
material or documents relating to the businesses currently or formerly
conducted, or proposed to be conducted, by the Recipient Group that is furnished
to, or in possession of, any member of the Provider Group, in each case in
connection with the Services provided under this Agreement and irrespective of
the form of communication, and all notes, analyses, compilations, forecasts,
data, translations, studies, memoranda or other documents prepared by members of
the Provider Group, that contain, or otherwise reflect, such information,
material or documents is hereinafter referred to as “Recipient Confidential
Information.” Recipient Confidential Information does not include, and there
shall be no obligation hereunder, with respect to information that is (a) in the
public domain or generally available to the public, other than as a result of a
disclosure by a member of the Provider Group or its Representatives not
otherwise permissible hereunder, (b) later lawfully acquired from other sources
by a member of the Provider Group or its Representatives which sources are not
themselves bound by a confidentiality obligation or other contractual, legal or
fiduciary obligation of confidentiality with respect to such confidential and
proprietary information, or (c) independently developed or generated without
reference to or use of the Recipient Confidential Information; provided,
however, that, in the case of clause (b), the source of such information was not
known by any member of the Provider Group, after reasonable inquiry, to be
subject to or bound by a confidentiality or nondisclosure agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, any
member of the Recipient Group with respect to such information.

 

Section 4.02.                          Provider Confidential Information. From
and after the Effective Date until the three-year anniversary of the Effective
Time, subject to Section 4.04, and except as contemplated by or otherwise
provided for under this Agreement or the Separation Agreement, Recipient shall
not, and shall cause the members of the Recipient Group and their respective
Representatives to not, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than members of the Provider Group and its
Representatives, or members of the Recipient Group and its Representatives, who
need to know such information in connection with the receipt of Services under
this Agreement, or use or otherwise exploit for its own benefit or for the
benefit of any third Person (other than members of the Provider Group), any
Provider Confidential Information (as defined below). If any disclosures are
made by members of the Provider Group to members of the Recipient Group in
connection with the provision of Services under this Agreement, then the
Provider Confidential Information (as defined below) so disclosed shall be used
by the Recipient Group only as required to receive the Services. Recipient shall
use the same degree of care to prevent and restrain the unauthorized use or
disclosure of the Provider Confidential Information by any member of the
Recipient Group or its Representatives as it uses for its own confidential
information of a like nature, but in no event

 

7

--------------------------------------------------------------------------------


 

less than a reasonable standard of care. For purposes of this Agreement, any
information, material or documents relating to the businesses currently or
formerly conducted, or proposed to be conducted, by the Provider Group that is
furnished to, or in possession of, any member of the Recipient Group, in each
case in connection with the Services provided under this Agreement and
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by members of the Recipient Group, that contain, or otherwise
reflect, such information, material or documents, is hereinafter referred to as
“Provider Confidential Information,” and, together with the Recipient
Confidential Information, “Confidential Information.” Provider Confidential
Information does not include, and there shall be no obligation hereunder with
respect to, information that is (a) in the public domain or generally available
to the public, other than as a result of a disclosure by a member of the
Recipient Group or its Representatives not otherwise permissible hereunder,
(b) later lawfully acquired from other sources by a member of the Recipient
Group or its Representatives which sources are not themselves bound by a
confidentiality obligation or other contractual, legal or fiduciary obligation
of confidentiality with respect to such confidential and proprietary
information, or (c) independently developed or generated without reference to or
use of the Provider Confidential Information; provided, however, that, in the
case of clause (b), the source of such information was not known by any member
of the Recipient Group, after reasonable inquiry, to be subject to or bound by a
confidentiality or nondisclosure agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the Provider Group
with respect to such information.

 

Section 4.03.                          Limitations on Confidential Information.
From and after the Effective Time, Provider agrees that access to Recipient
Confidential Information that is received from any member of the Recipient Group
during the course of the performance of this Agreement shall be (a) limited to
only those employees of the Provider Group that are providing Services under
this Agreement and who have been informed of the obligations and restrictions
under this Section 4.03; (b) used only for the purpose of providing Services
pursuant to this Agreement; and (c) kept strictly confidential by all members of
the Provider Group, except that Provider may share, only to the extent necessary
to provide Services pursuant to this Agreement, such information to any member
of the Provider Group or to any third Person who has a need to know such
information solely for purposes of providing the Services; provided, that any
such member of the Provider Group or third-Person service provider shall have
agreed in writing to be bound by this Section 4.03 and shall be liable for any
breaches of this Section 4.03 by any member of the Provider Group or
third-Person service provider. The obligations under this Section 4.03 shall not
apply to (i) information that becomes generally available to the public other
than as a result of a disclosure, directly or indirectly, by any member of the
Provider Group or its Representatives or any third-Person service provider not
otherwise permissible hereunder or (ii) information that Provider can
demonstrate was or became available to any member of the Provider Group on a
non-confidential basis from a source other than any member of the Recipient
Group or its Representatives; provided that such source is not known by any
member of the Provider Group, after reasonable inquiry, to be subject to or
bound by a confidentiality or non-disclosure agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, any member of
the Recipient Group.

 

Section 4.04.                          Required Disclosure. If a Party or any
member of its Group either determines on the advice of its counsel that it is
required to disclose any information pursuant to

 

8

--------------------------------------------------------------------------------


 

applicable Law or receives any request or demand under lawful process or from
any governmental authority to disclose or provide information of the other Party
(or any member of the other Party’s Group) that is subject to the
confidentiality provisions hereof, such Party shall notify the other Party (to
the extent legally permitted) as promptly as practicable under the circumstances
prior to disclosing or providing such information and shall cooperate, at the
expense of the other Party, in seeking any appropriate protective order
requested by the other Party. If such other Party fails to receive such
appropriate protective order in a timely manner and the Party receiving the
request or demand reasonably determines that its failure to disclose or provide
such information shall actually prejudice the Party receiving the request or
demand, then the Party that received such request or demand may thereafter
disclose or provide information to the extent required by such Law (as so
advised by its counsel) or by lawful process or such governmental authority, and
the disclosing Party shall promptly provide the other Party with a copy of the
information so disclosed, in the same form and format so disclosed, together
with a list of all Persons to whom such information was disclosed, in each case
to the extent legally permitted.

 

Section 4.05.                          Third-Person Confidential Information.
Each Party acknowledges that it and the other members of its Group may have in
their possession confidential or proprietary information of third Persons (such
information, “Third-Person Confidential Information”) that was received under
confidentiality or non-disclosure agreements with such third Persons. Each Party
agrees that it will hold, and will cause the other members of its Group and
their respective Representatives to hold, in strict confidence, any Third-Person
Confidential Information to which it or any other member of its respective Group
has access, in accordance with the terms of any agreements entered into between
or among one (1) or more members of the applicable Party’s Group and such third
Persons; provided that such Party has either been provided with a copy of such
confidentiality or nondisclosure agreement or has been made aware of the
existence of such confidentiality or nondisclosure agreement, if permissible,
and has been informed by the other Party of the confidential and proprietary
nature of the information.

 

ARTICLE V

INTELLECTUAL PROPERTY

 

Section 5.01.                          Recipient Intellectual Property. Except
as otherwise agreed by the Parties, all data, software, or other property or
assets owned or created by Recipient, including, without limitation, derivative
works thereof, and new data or software created by Recipient at Recipient’s
expense, in connection with its receipt of Services and all intellectual
property rights therein (the “Recipient Property”), shall remain the sole and
exclusive property and responsibility of Recipient. Provider shall not acquire
any rights in any Recipient Property pursuant to this Agreement.

 

Section 5.02.                          Provider Intellectual Property. Except as
otherwise agreed by the Parties, all data, software or other property or assets
owned or created by Provider, including, without limitation, derivative works
thereof, and new data or software created by Provider at Provider’s expense, in
connection with the provision of Services and all intellectual property rights
therein (the “Provider Property”), shall be the sole and exclusive property and
responsibility of Provider. Recipient shall not acquire any rights in any
Provider Property pursuant to this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI

REMEDIES AND LIMITATION OF LIABILITY

 

Section 6.01.                          Remedies. In the event that any Service
performed by Provider hereunder is not performed in accordance with the
provisions of Article I, the sole remedy of Recipient shall be (a) to require
Provider to re-perform such Service in accordance with Article I without
obligation on the part of Recipient to make additional payments for such
performance or (b) to replace such Service with service provided by a
third-Person provider at Provider’s sole cost. In the event that Recipient
elects to replace any Services with a third-Person provider, Provider shall be
forever released from any liability arising on account of such Service upon
payment for such Services provided by such third-Person provider to Recipient.

 

Section 6.02.                          Limitation of Liability.

 

(a)                                 No member of the Provider Group or their
respective controlling persons, directors, officers, employees, agents and
permitted assigns (each, a “Provider Party”) shall be liable to any member of
the Recipient Group or their respective controlling persons, directors,
officers, employees, agents and permitted assigns (each, a “Recipient Party”)
for any liabilities, claims, demands, damages, judgments, losses, costs and
expenses (including, but not limited to, court costs, reasonable attorneys’ fees
and/or amounts paid in settlement) of any kind or nature, whether direct or
indirect (collectively referred to as “Damages”), of any Recipient Party
resulting from, relating to or arising in connection with, this Agreement or any
of the Services provided hereunder, except for any liability of Provider to the
extent that such Damages resulted from (i) any acts or omissions of any Provider
Party, which acts or omissions are the result of gross negligence, willful
misconduct or bad faith by such Provider Party, or (ii) Provider’s breach of its
obligations under Article IV or Article VII of this Agreement.

 

(b)                                 No Recipient Party shall be liable to any
Provider Party for any Damages to any Provider Party resulting from, relating to
or arising in connection with this Agreement, or any of the Services provided
hereunder, except for any liability of Recipient to the extent that such Damages
resulted from (i) acts or omissions of any Recipient Party, which acts or
omissions are the result of gross negligence, willful misconduct or bad faith by
such Recipient Party, or (ii) Recipient’s breach of its obligations under
Article IV or Article VII of this Agreement.

 

(c)                                  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY)
OR OTHERWISE, AT LAW OR EQUITY, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE, CONSEQUENTIAL OR SIMILAR DAMAGES (INCLUDING LOST
PROFITS OR DAMAGES CALCULATED ON MULTIPLES OF EARNINGS APPROACHES) IN EXCESS OF
COMPENSATORY DAMAGE, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT.

 

(d)                                 Each Party agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate, and to otherwise
minimize its Damages, and those of all members of its Group and their respective
controlling persons, directors, officers, employees, agents and

 

10

--------------------------------------------------------------------------------


 

permitted assigns, whether direct or indirect, resulting from, or arising in
connection with, any failure by the other Party to comply fully with its
obligations under this Agreement.

 

(e)                                  Except in the event of a breach of
Article IV, in no event, whether as a result of breach of contract, indemnity,
warranty, tort (including negligence), strict liability, or otherwise, shall the
liability of any Provider Party for any loss or damage arising out of, or
resulting from, this Agreement or the furnishing of Services hereunder exceed
the Quarterly Service Fees previously paid.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.01.                          General.

 

(a)                                 Provider shall indemnify and hold harmless
any Recipient Party against and from all Damages payable to third Persons
arising out of or relating to (i) a breach of Article IV of this Agreement by
any member of the Provider Group or its Representatives, (ii) the gross
negligence, bad faith or willful misconduct of Provider, and (iii) any
infringement by Provider of third-Person intellectual property in the
performance of any Service, in each case, except to the extent that such Damages
are a result of the breach of this Agreement, gross negligence, bad faith or
willful misconduct on the part of any Recipient Party.

 

(b)                                 Recipient shall indemnify and hold harmless
any Provider Party against and from all Damages payable to third Persons arising
out of or relating to (i) a breach of Article IV of this Agreement by any member
of the Recipient Group or its Representatives, (ii) the gross negligence, bad
faith or willful misconduct of Recipient, and (iii) any infringement by
Recipient of third-Person intellectual property in connection with the receipt
of any Service, in each case except to the extent that such Damages are a result
of the breach of this Agreement, gross negligence, bad faith or willful
misconduct on the part of any Provider Party.

 

Section 7.02.                          Indemnification Procedures. The
provisions of Sections 4.2 through 4.11 of the Separation Agreement shall
govern, mutatis mutandis, claims for indemnification under this Article VII.

 

ARTICLE VIII

INDEPENDENT CONTRACTOR

 

In performing the Services hereunder, each Group shall operate as, and have the
status of, an independent contractor. No Party’s employees shall be considered
employees or agents of the other Party, nor shall the employees of either Party
be eligible or entitled to any benefits, perquisites, or privileges given or
extended to any of the other Party’s employees. Nothing contained in this
Agreement shall be deemed or construed to create a joint venture or partnership
between the Parties. No Party shall have any power or authority to bind or
commit any other Party.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IX

TERM AND TERMINATION

 

Section 9.01.                          Term. The term of this Agreement shall
commence on the Effective Date and end on August 31, 2016, unless terminated
earlier as provided in Section 9.02. Except as may be otherwise set forth in
Schedule A, and subject to the last proviso of Section 1.03, Recipient may
terminate any Service prior to the scheduled expiration date by giving Provider
not less than sixty (60) days’ prior written notice, or such less time as may be
agreed upon by the Parties. Services can only be terminated at month-end. To the
extent there are any break-up costs (including commitments made to, or in
respect of, personnel or third Persons due to the requirement to provide the
Services, prepaid expenses related to the Services or costs related to
terminating such commitments) reasonably incurred by Provider as a result of any
early termination of a Service by Recipient, Provider shall use its reasonable
best efforts to mitigate such costs, and Recipient shall bear such costs and
reimburse Provider in full for the same.

 

Section 9.02.                          Termination of this Agreement. This
Agreement may be terminated:

 

(a)                                 by the written agreement of the Parties;

 

(b)                                 by Provider in the event that it delivers a
Suspension Notice to Recipient and suspends delivery of a Service in accordance
with Section 2.05, and the applicable Missed Payment is not made within thirty
(30) days of the date of delivery of such Suspension Notice;

 

(c)                                  by either Party upon a material breach
(other than non-payment of Quarterly Service Fees or Expenses) by the other
Party that is not cured within thirty (30) days after delivery of written notice
of such breach from the non-breaching Party;

 

(d)                                 immediately by either Party, if the other
Party: (i) commences a voluntary case or other proceeding seeking bankruptcy
protection, liquidation, reorganization or similar relief, or seeks the
appointment of a trustee, receiver, liquidator or other similar official or the
taking of possession by any such official in any involuntary case or other
proceeding commenced against it, or makes a general assignment for the benefit
of creditors or fails generally to pay its debts as they become due; or (ii) has
an involuntary case or other proceeding commenced against it seeking bankruptcy
protection, liquidation, reorganization, or other relief with respect to it or
substantially all of its debts, or seeks the appointment of a trustee, receiver,
liquidator, custodian or other similar official for such Party or any
substantial part of such Party’s property, and such involuntary case or other
proceeding remains undismissed for a period of sixty (60) days;

 

(e)                                  by either Party if all of the Services have
been terminated early in accordance with Section 9.01; or

 

(f)                                   by Provider, upon a Change in Control (as
defined below) of Recipient; provided that if Recipient promptly requests that
Provider not exercise its right to terminate pursuant to this clause (f) in
respect of a Change in Control because such termination would be likely to cause
substantial harm to the businesses and operations of Recipient that Recipient
and the acquiror cannot reasonably avoid or minimize to a

 

12

--------------------------------------------------------------------------------

 

significant extent, Provider shall consider such request and the Parties shall
discuss whether alternative arrangements could be made that would protect the
legitimate interests of Provider and Recipient. For the purposes of this
Agreement, “Change in Control” shall mean, with respect to Recipient, the
occurrence after the Effective Date of any of the following: (i) the sale,
conveyance or disposition, in one or a series of related transactions, of all or
substantially all of the assets of Recipient and its Group (taken as a whole) to
a third Person that is not a member of Recipient’s Group prior to such
transaction or the first of such related transactions; (ii) the consolidation,
merger or other business combination of Recipient with or into any other Person,
immediately following which the then-current shareholders of Recipient, as such,
fail to own, in the aggregate, at least majority voting power of the surviving
company in such consolidation, merger or business combination, or of its
ultimate publicly traded parent; (iii) a transaction or series of transactions
in which any Person or “group” (as the term “group” is used in Sections
13(d) and 14(d) of the United States Securities Exchange Act of 1934, as
amended, together with the rules and regulations promulgated thereunder)
acquires majority voting power of Recipient (other than a reincorporation or
similar corporate transaction in which each of Recipient’s shareholders owns,
immediately thereafter, interests in the new parent company in substantially the
same percentage as such shareholder owned in Recipient immediately prior to such
transaction); or (iv) a majority of the board of directors of Recipient ceases
to consist of individuals who have become directors as a result of being
nominated or elected by a majority of such Party’s directors.

 

Section 9.03.                          Effect. In the event of termination of
this Agreement in its entirety pursuant to this Article IX, or upon the
expiration of the term of this Agreement, this Agreement shall cease to have
further force or effect, and neither Party shall have any liability to the other
Party with respect to this Agreement; provided that:

 

(a)                                 termination or expiration of this Agreement
for any reason shall not release a Party from any liability or obligation that
already has accrued as of the effective date of such termination or expiration,
and shall not constitute a waiver or release of, or otherwise be deemed to
adversely affect, any rights, remedies or claims which a Party may have
hereunder at law, equity or otherwise or which may arise out of or in connection
with such termination or expiration, and without limiting the generality of the
foregoing, termination or expiration of this Agreement shall not relieve
Recipient from the obligation to pay all Quarterly Service Fees including those
due after such termination or expiration (except as provided in Section 2.04(c))
or of the obligation to reimburse Expenses incurred prior to termination or
expiration;

 

(b)                                 as promptly as practicable, following
termination of this Agreement in its entirety or with respect to any Service to
the extent applicable, and the payment by Recipient of all amounts owing
hereunder, Provider shall return all material, inventory and other property of
Recipient held by Provider, and shall deliver copies of all of Recipient’s
records maintained by Provider with regard to the Services in Provider’s
standard format and media. Provider shall deliver such property and records to
such location or locations, as reasonably requested by Recipient. Arrangements
for shipping, including the cost of freight and insurance, and the reasonable
cost of packing incurred by Provider shall be borne by Recipient; and

 

13

--------------------------------------------------------------------------------


 

(c)                                  Sections 2.01, 2.04, 2.05, Articles IV, V,
VI, VII, X, XI and XII, and this Section 9.03, shall survive any termination or
expiration of this Agreement and remain in full force and effect.

 

ARTICLE X

NOTICES

 

Section 10.01.                   Notice. All notices, demands and other
communications required to be given to a Party hereunder shall be in writing and
shall be personally delivered, sent by a nationally recognized overnight
courier, transmitted by facsimile or e-mail, or mailed by registered or
certified mail (postage prepaid, return receipt requested) to such Party at the
relevant street address, facsimile number or e-mail address set forth below (or
at such other street address, facsimile number or e-mail address as such Party
may designate from time to time by written notice in accordance with this
provision):

 

If to Provider, to:

 

Ventas, Inc.

353 North Clark Street, Suite 3300

Chicago, Illinois 60654

Attention: General Counsel

Facsimile: (502) 357-9001

 

If to Recipient, to:

 

Care Capital Properties, Inc.

353 North Clark Street, Suite 2900

Chicago, Illinois 60654

Attention: General Counsel

Facsimile: 312-881-4798

 

Any notice, demand or other communication hereunder shall be deemed given upon
the first to occur of: (a) the fifth (5th) day after deposit thereof, postage
prepaid and addressed correctly, in a receptacle under the control of the United
States Postal Service; (b) transmittal by facsimile or e-mail transmission to a
receiver or other device under the control of the Party to whom notice is being
given; or (c) actual delivery to or receipt by the Party to whom notice is being
given.

 

ARTICLE XI

DISPUTE RESOLUTION

 

Section 11.01.                   Dispute Resolution. The provisions of
Article VII of the Separation Agreement shall apply, mutatis mutandis, to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with this Agreement or the transactions contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XII

MISCELLANEOUS

 

Section 12.01.                   Amendment. No provision of this Agreement,
including Schedule A, may be amended, supplemented or modified except by a
written instrument signed by both of the Parties and making specific reference
to this Agreement or to Schedule A, as applicable.

 

Section 12.02.                   Waiver.

 

(a)                                 Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party or the
Parties entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
executed by a writing signed by an authorized representative of such Party.

 

(b)                                 Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be construed to be a
waiver by the waiving Party of any subsequent or other default, nor shall it in
any way affect the validity of this Agreement or prejudice the rights of the
other Party, thereafter, to enforce each and every such provision. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege.

 

Section 12.03.                   Governing Law; Jurisdiction. This Agreement,
and the legal relations between the Parties hereto, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflict of laws rules thereof, to the extent such rules would require
the application of the law of another jurisdiction. In addition, with respect to
this Agreement (other than arbitrable Disputes (as defined in the Separation
Agreement) governed by Article XI), the Parties agree that any legal action or
proceeding shall be brought or determined exclusively in a state or federal
court located within Delaware.

 

Section 12.04.                   Assignability. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that neither Party may assign its rights
or delegate its obligations under this Agreement without the express prior
written consent of the other Party. Notwithstanding the foregoing, but without
limiting Section 9.02(f), no such consent shall be required for the assignment
of a party’s rights and obligations under this Agreement and the Ancillary
Agreements (except as may be otherwise provided in any such Ancillary Agreement)
in whole (i.e., the assignment of a party’s rights and obligations under this
Agreement and all Ancillary Agreements all at the same time) in connection with
a change of control of a Party so long as the resulting, surviving or transferee
Person assumes all the obligations of the relevant party thereto by operation of
Law or pursuant to an agreement in form and substance reasonably satisfactory to
the other Party.

 

Section 12.05.                   Subcontracting. Provider may hire or engage one
or more subcontractors to perform any or all of its obligations under this
Agreement upon reasonable notice to Recipient; provided that (a) Provider shall
use the same degree of care in selecting any subcontractors as it would if such
subcontractor was being retained to provide similar services to Provider,
(b) the use of such subcontractor will not increase the Service Fee or Expenses
payable

 

15

--------------------------------------------------------------------------------


 

by Recipient in connection with such Services, (c) the use of such subcontractor
will not result in any materially adverse collateral consequences for Recipient
(e.g., by compromising the independence of Recipient’s auditor or any member of
Recipient’s board of directors) and (d) Provider shall, in all cases, remain
responsible for ensuring that obligations with respect to the standards of
services set forth under this Service Agreement are satisfied with respect to
any Service provided by a subcontractor hired or engaged by Provider.

 

Section 12.06.                   No Third-Person Beneficiaries. Except for the
indemnification provisions in Article VII, this Agreement is for the sole
benefit of the Parties and their successors and assigns, and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever,
under or by reason of this Agreement.

 

Section 12.07.                   Severability. If any provision of this
Agreement, or the application thereof to any Person or circumstance, is
determined by a court of competent jurisdiction to be invalid, null and void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid, null and void or unenforceable, shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.

 

Section 12.08.                   Counterparts. This Agreement may be executed in
one or more counterparts, each of which, when so executed and delivered or
transmitted by facsimile, e-mail or other electronic means, shall be deemed to
be an original, and all of which taken together shall constitute but one and the
same instrument. A facsimile or electronic signature is deemed an original
signature for all purposes under this Agreement.

 

Section 12.09.                   Disclaimer of Representations and Warranties.
EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN THIS
AGREEMENT, NEITHER PARTY HAS MADE, NOR DOES EITHER PARTY HEREBY MAKE, ANY
EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR
OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF
MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE. ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS, EXPRESS OR
IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING WITH
RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY EACH PARTY.

 

Section 12.10.                   Remedies. The rights and remedies provided
herein shall be cumulative and not exclusive of any rights or remedies provided
by law.

 

16

--------------------------------------------------------------------------------


 

Section 12.11.                   Force Majeure.

 

(a)                                 Neither Party (nor any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as,
and to the extent to which, the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided that (i) such Party (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations, and (ii) the nature, quality and standard of care that Provider
shall provide in delivering a Service after a Force Majeure shall again comply
with Section 1.02. In the event of an occurrence of a Force Majeure, the Party
whose performance is affected thereby shall give notice of suspension as soon as
reasonably practicable to the other stating the date and extent of such
suspension and the cause thereof, and such Party shall resume the performance of
such obligations as soon as reasonably practicable after the removal of such
cause. For purposes of this Section 12.11, “Force Majeure” shall mean, with
respect to a Party, an event beyond the control of such Party (or any Person
acting on its behalf), which event (A) does not arise or result from the fault
or negligence of such Party (or any Person acting on its behalf) and (B) by its
nature would not reasonably have been foreseen by such Party (or such Person),
or, if it would reasonably have been foreseen, was unavoidable, and includes
acts of God, acts of civil or military authority, embargoes, epidemics, war,
riots, insurrections, fires, explosions, earthquakes, floods, unusually severe
weather conditions, labor problems or unavailability of parts, or, in the case
of computer systems, any failure in electrical or air conditioning equipment.
Notwithstanding the foregoing, the receipt by a Party of an unsolicited takeover
offer or other acquisition proposal, even if unforeseen or unavoidable, and such
Party’s response thereto shall not be deemed an event of Force Majeure.

 

(b)                                 During the period of a Force Majeure,
Recipient shall be entitled to replace such Service with service provided by a
third-Person provider at Provider’s sole cost throughout the duration of such
Force Majeure and shall be entitled to permanently terminate such Service(s) if
a Force Majeure shall continue to exist for more than thirty (30) consecutive
days, it being understood that Recipient shall provide advance notice of such
termination to Provider.

 

Section 12.12.                   Specific Performance. Subject to the provisions
of Article XI, in the event of any actual or threatened default in, or breach
of, any of the terms, conditions and provisions of this Agreement, the Party or
Parties who are or are to be thereby aggrieved shall have the right to seek
specific performance and injunctive or other equitable relief (on an interim or
permanent basis), in addition to any and all other rights and remedies at law or
in equity. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties to this
Agreement.

 

Section 12.13.                   Construction. Any uncertainty or ambiguity with
respect to any provision of this Agreement shall not be construed for or against
any party based on attribution of drafting by either Party. The headings
contained herein are for reference purposes only and shall not

 

17

--------------------------------------------------------------------------------


 

affect in any way the meaning or interpretation of this Agreement. In this
Agreement, unless the context requires or a clear contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to any agreement, document or
instrument means such agreement, document or instrument, as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof, subject to compliance with the requirements set forth herein;

 

(e)                                  reference to any applicable law means such
applicable law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
applicable law means that provision of such applicable law, from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(f)                                   “herein,” “hereby,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular article, section or other
provision hereof;

 

(g)                                  “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(h)                                 with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; and

 

(i)                                     references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

Section 12.14.                   Waiver of Jury Trial. EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.14.

 

18

--------------------------------------------------------------------------------


 

Section 12.15.                   Entire Agreement. This Agreement and Schedule A
hereto, as well as any other agreements and documents referred to herein
(including the Separation Agreement, to the extent applicable), constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter. No agreements or understandings exist between
the Parties other than those set forth or referred to herein.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first
written above.

 

 

VENTAS, INC.

 

 

 

 

By:

/s/ Brian K. Wood

 

 

Name: Brian K. Wood

 

 

Title: Sr. Vice President & Chief Tax Officer

 

 

 

 

 

 

 

CARE CAPITAL PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Raymond J. Lewis

 

 

Name: Raymond J. Lewis

 

 

Title: Chief Executive Officer

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------
